 1 Jeffrey L. Mendelman (SBN 305629)
   CASE LAW LTD.
 2
   580 California Street, 12th Floor
 3 San Francisco, CA 94104
   Phone: (833) 227-3583
 4 Fax Number: (415) 520-5405

 5 Email: admin@caselawltd.com
 6 Attorney for Plaintiff JOHN DOE
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10
11
     JOHN DOE,                              )         Case No.: 3:20-cv-06822-JD
12                                          )
                               Plaintiff,   )         MOTION FOR ENTRY OF DEFAULT
13                                          )         AGAINST DEFENDANT EL MANANA
           vs.                              )
14                                          )
     BORDERLAND BEAT, BLOGGER.COM, )                  (Federal Rules of Civil Procedure Rule 55
15   GOOGLE LLC, EL SIGLO DE TORREON, )               (a))
     NOVENTA GRADOS, CODIGO ROJO            )
16   NOTICIAS, INFOBAE, EL MANANA,          )
     REPORTE NIVEL UNO, OMNIA, VALOR )
17   TAMAULIPECO, REFORMA, EL NORTE, )
     NOTICIAS PV NAYARIT, VANGUARDIA, )
18   and ROES 1-50, inclusive,              )
                                            )
19                                          )
                            Defendants.   )
20
21
22
                                             MOTION
23
24         Plaintiff John Doe, by and through his attorney, hereby moves for an entry of default

25 pursuant to Fed. R. Civ. P. 55(a) in the above-captioned matter. Plaintiff asks that the Court
26
     Clerk enter a default pursuant to Fed. R. Civ. P. 55(a) as to Defendant El Manana only as
27
     Defendant El Manana has failed to plead or otherwise defend this action under the time
28

                                             -1-
                   MOTION FOR ENTRY OF DEFAULT AGAINST DEFENDANT EL MANANA
 1 limits of Fed. R. Civ. P 12(a)(1)(A)(i) as shown the by affidavit proof of service attached as
 2
     Exhibit A.
 3
            This motion is made on the grounds set forth in the accompanying Memorandum of
 4

 5 Points and Authorities, all pleadings and papers filed in this action.
 6
 7          Dated: February 8, 2021.                          Respectfully submitted,
 8                                                            CASE LAW LTD.

 9
                                                              __/s/ Jeffrey L. Mendelman ___
10
                                                              JEFFREY L. MENDELMAN
11                                                            Attorney for Plaintiff
12
13                    MEMORANDUM OF POINTS AND AUTHORITIES
14
                                          INTRODUCTION
15
            Defendant El Manana was served through its agent for service of process at its
16

17 principal place of business, in person, on January 15, 2021. Exh. A. Pursuant to Fed. R. Civ.
18 P. 12(a)(1)(A)(i), Defendant El Manana must have filed a responsive pleading within

19
     twenty-one days, or February 6, 2021. Exh. A. Therefore, pursuant to Fed. R. Civ. P. 55(a),
20
     a default should enter forthwith.
21
22                                           ARGUMENT

23          In general, a party must file a responsive pleading within twenty-one days after being
24
     served with a summons and complaint. Fed. R. Civ. P. 12(a)(1)(A)(i). Federal Rule of Civil
25
     Procedure 55 governs the two-step process for obtaining default judgment against parties
26
27 who fail to respond. The first step is to request the clerk of court to enter default against a
28 party. Under Federal Rule 55(a), “[w]hen a party against whom a judgment for affirmative

                                             -2-
                   MOTION FOR ENTRY OF DEFAULT AGAINST DEFENDANT EL MANANA
 1 relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit
 2
     or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Pursuant to
 3
     Local Rule 77-2, “The Clerk is authorized to sign and enter orders specifically allowed to be
 4

 5 signed by the Clerk under the Federal Rules of Civil Procedure and these local rules.” Civil
 6 L.R. 77-2.
 7
            Here, Defendant El Manana was served in person on January 15, 2021. Exh. A.
 8
     Accordingly, the deadline to file a responsive pleading was February 5, 2021. The proof of
 9
10 service is signed under penalty of perjury by the process server, and so the elements of a
11 default are met and therefore, mandatory. Fed. R. Civ. P. 55(a). Thus, a default must enter.
12                                          CONCLUSION
13
            For all the foregoing reasons, the Court Clerk should grant this Motion and enter a
14
15
     default as to Defendant El Manana forthwith.

16

17
            Dated: February 8, 2021.                          Respectfully submitted,
18
                                                              CASE LAW LTD.
19
20                                                            __/s/ Jeffrey L. Mendelman ___
21                                                            JEFFREY L. MENDELMAN
                                                              Attorney for Plaintiff
22
23
24
25
26
27
28

                                             -3-
                   MOTION FOR ENTRY OF DEFAULT AGAINST DEFENDANT EL MANANA
 1
 2
 3
 4

 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22                        EXHIBIT A
23
24
25
26
27
28

                               -4-
     MOTION FOR ENTRY OF DEFAULT AGAINST DEFENDANT EL MANANA
 1
 2                               [PROPOSED] ORDER

 3
 4
          FOR GOOD CAUSE SHOWN, a default is hereby entered as to Defendant El
 5
     Manana.
 6
 7
 8        IT IS SO ORDERED.
 9
10
     DATED:                             ________________________________________
11                                      Clerk
12                                      United States District Court

13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28

                                          -5-
                MOTION FOR ENTRY OF DEFAULT AGAINST DEFENDANT EL MANANA
 1                                      PROOF OF SERVICE
 2
           I, JEFFREY L. MENDELMAN, declare:
 3
           I am, and at all times mentioned herein was, an active member of the State Bar of
 4
     California and not a party to the above-entitled cause. My business address is 580 California
 5

 6 Street, Fl. 12, San Francisco, CA, 94104.

 7         I served the attached document by mailing a copy to:
 8
   El Manana Inc.
 9
   6010 McPherson Rd, Building C
10 Laredo, TX 78041

11         I declare that the foregoing is true and correct under penalty of perjury. Executed in
12
     Palo Alto, CA.
13

14         DATED: 2/8/21                             /s/ Jeffrey L. Mendelman
15                                                   Jeffrey L. Mendelman

16

17

18

19
20

21

22

23

24

25

26

27

28

                                             -6-
                   MOTION FOR ENTRY OF DEFAULT AGAINST DEFENDANT EL MANANA
